Citation Nr: 1142982	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:     Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a Board hearing in July 2010.  A transcript of this hearing has been associated with his VA claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 1967 to February 1968.

2.  The Veteran has coronary artery disease.


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance with respect to this appeal, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  Entitlement to Service Connection for Coronary Artery Disease

The Veteran asserts that he has coronary artery disease attributable to his military service.  For the reasons explained below, the Board finds that entitlement to service connection for coronary artery disease is warranted.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide a rebuttable presumption that certain diseases are presumed to be due to presumed exposure to "herbicide agents" for Veterans who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

The record reflects that the Veteran served in the Republic of Vietnam from February 1967 to February 1968; therefore, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6) (2011).  

Effective August 31, 2010, ischemic heart disease, to include coronary artery disease, was added to the list of diseases presumed to be due to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  A May 2007 VA examination report reflects that the Veteran has a diagnosis of coronary artery disease.  Therefore, the Board finds that the Veteran has a current disease that is presumed to be due to presumed herbicide exposure.  It follows that entitlement to service connection for coronary artery disease is warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for coronary artery disease is granted.




____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


